Citation Nr: 9930841	
Decision Date: 10/29/99    Archive Date: 11/04/99

DOCKET NO.  94-21 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an evaluation greater than 50 percent for 
post-traumatic stress disorder (PTSD) from October 22, 1991, 
to March 2, and an evaluation greater than 70 percent for 
PTSD from March 2, 1998.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


INTRODUCTION

The veteran had active service from August 1948 to May 1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1991 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska that granted service connection for PTSD 
and assigned a 10 percent evaluation from October 22, 1991.  
A May 1995 RO decision granted a 30 percent evaluation from 
October 22, 1991 and a September 1996 RO decision granted a 
50 percent evaluation from October 22, 1991.  A July 1998 RO 
decision granted a 70 percent evaluation from March 2, 1998.

Although the veteran indicated a desire to appeal the 
effective date for the 70 percent evaluation, i.e., he wanted 
70 percent from October 22, 1991, and a statement of the case 
was issued concerning the issue of an earlier effective date 
for the increase to 70 percent for PTSD, this issue is moot 
in light of the Board's decision herein.

The appeal was previously remanded by the Board in July 1997.


FINDINGS OF FACT

1.  The claim of entitlement to an increased rating for PTSD 
is well grounded and all relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained.

2.  The veteran's PTSD has been manifested by nightmares, 
flashbacks, social withdrawal, irritability, intrusive 
thoughts, and feelings of disassociation, such that his 
reliability, flexibility, and efficiency have been impaired 
to an extent that he is demonstratively unable to obtain or 
retain substantially gainful employment from October 22, 
1991.



CONCLUSIONS OF LAW

1.  The claim for an increased rating for PTSD is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The criteria for a 100 percent evaluation for PTSD have 
been met from October 22, 1991.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10 (§ 4.132, Part 
4, Diagnostic Code 9411 prior to November 1996); § 4.130, 
Diagnostic Code 9411 (from November 7, 1996) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claim for an increased rating is plausible and capable of 
substantiation and thus well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  When a veteran submits a well-
grounded claim, VA must assist him in developing facts 
pertinent to that claim.  The veteran has been afforded 
multiple examinations and hearings, and treatment records 
have been obtained.  The Board is satisfied that all 
available relevant evidence has been obtained regarding the 
claim, and that no further assistance to the veteran is 
required to comply with 38 U.S.C.A. § 5107(a).

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board is of the opinion that this case presents no 
evidentiary considerations, except as noted below, that would 
warrant an exposition of the remote clinical history and 
findings pertaining to the disability at issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Regulations 
require that, where there is a question as to which of two 
evaluations is to be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

During the pendency of the veteran's appeal, the rating 
criteria for evaluating psychiatric disorders was changed, 
effective November 7, 1996.  See Rating Schedule Mental 
Disorders, 61 Fed. Reg. 52,695 (1996) (codified at 38 C.F.R. 
§ 4.130).  In Karnas v. Derwinski, 1 Vet. App. 308 (1991), it 
was held that when the law or regulations change after a 
claim has been filed, but before the appeal process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or permitted the 
Secretary to do otherwise and the Secretary did so.  See 
DeSousa v. Gober, 10 Vet. App. 461, 465-67 (1997).  However, 
in Rhodan v. West, 12 Vet. App. 55, (1998), it was held that 
the new rating criteria regarding mental disorders could not 
have retroactive application prior to November 7, 1996.  
Therefore, in this case, the Board has evaluated the 
veteran's service-connected PTSD under the old criteria both 
prior to and from November 7, 1996, and under the new 
criteria as well from November 7, 1996.  Further, since this 
is an initial rating, the rule from Francisco v. Brown, 7 
Vet. App. 55 (1994), that the present level of disability is 
of primary importance is not applicable.  Fenderson v. West, 
12 Vet. App. 119, 126 (1999).  Therefore, at the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on facts found, a practice known as 
staged ratings.  Id. at 125.

With the exception of temporary total evaluations, the 
veteran has been awarded a schedular evaluation of 50 percent 
from October 22, 1991, to March 2, 1998 and a schedular 
evaluation of 70 percent from March 2, 1998.  In order for 
the veteran to be awarded a 100 percent schedular evaluation 
under Diagnostic Code 9411, in effect prior to November 7, 
1996, he must be totally isolated in the community, or 
exhibit totally incapacitating psychoneurotic behavior 
equating to a profound retreat from mature behavior, or be 
demonstratively unable to obtain or retain employment.  He 
only need meet one of these criteria.  Johnson v. Brown, 7 
Vet. App. 95 (1994).

A review of the medical evidence of record reflects that the 
veteran was, in substance, substantially gainfully employed 
following his discharge from active service until 1985, at 
which time he experienced an on-the-job accident resulting in 
injury to his back.  It is clear that the veteran has been 
unable to engage in substantially gainful employment since 
October 22, 1991.  The record also substantiates that 
symptoms relating to the veteran's PTSD became more 
significant following termination of his employment as a 
result of his inability to engage in working long hours as a 
defense in holding those symptoms in abeyance.

The record reflects that during the relevant time period, 
from October 22, 1991 until the present, the veteran has 
received ongoing outpatient treatment and infrequent 
inpatient care for his PTSD.  The record also reflects that, 
at the beginning of this time frame, the reports of both a 
November 1991 VA psychiatric examination and a March 1992 
private psychiatric evaluation believe that the veteran would 
need ongoing psychiatric care.  The November 1991 VA report 
reflects that the veteran's major depression was in remission 
at that time and the March 1992 private report reflects that 
the veteran was having nightmares, flashbacks, irritability, 
intrusive thoughts, and feelings of disassociation due to his 
PTSD, and that flashbacks had disabled him.  The prognosis 
was guarded.

The records relating to the veteran's ongoing psychiatric 
care reflect that his Global Assessment of Functioning (GAF) 
fluctuated throughout the appeal period, as noted in the 
report of a March 1998 VA psychiatric evaluation.  The March 
1998 report reflects that the veteran's GAF was at the lowest 
score immediately following the diagnosis of the onset of his 
PTSD symptoms at which time the veteran was experiencing 
severe delusions in addition to other serious interruptions 
in his life.  The diagnosis was PTSD and the GAF was 
indicated to be 48.  The report reflects that the GAF of 48 
was the approximate level that characterized the veteran for 
at least the prior seven years.  May and August 1998 letters 
from a VA physician reflect that the veteran is unable to 
work with the August 1998 letter specifically indicating that 
the veteran is unable to function in an occupational 
environment due to his inability to tolerate and adapt to 
stressful circumstances.

The Diagnostic and Statistical Manual of Mental Disorders, 
4th Ed., (DSM-IV), reflects that a GAF score of 41 to 50 
reflects serious symptoms or any serious impairment in 
social, occupational, or school functioning, such as no 
friends or unable to keep a job.  With consideration of the 
above, while there are factors outside the veteran's PTSD 
affecting his employability, the Board concludes that the 
history of the veteran's PTSD and the characterization given 
the effect of that disorder on his employability by competent 
medical professionals, as well as the veteran's education and 
employment experience, the evidence is in equipoise with 
respect to whether or not the veteran's state of unemployment 
since October 22, 1991, is related to his PTSD.  In resolving 
all doubt in the veteran's behalf, a 100 percent evaluation 
for PTSD is warranted from October 22, 1991, on the basis 
that he has been unemployable due to his PTSD.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.132, Diagnostic Code 9411 
(effective prior to November 7, 1996); Johnson.


ORDER

An increased rating of 100 percent from October 22, 1991 is 
granted for PTSD, subject to the laws and regulations 
governing the payment of monetary benefits.



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals

 

